Citation Nr: 1413829	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  09-28 873	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for left shoulder recurrent dislocation, post operative, with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In December 2011, the Board issued a decision that partially granted the claim of entitlement to a rating in excess of 20 percent for left shoulder recurrent dislocation, post operative, with arthritis.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the February 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the December 2011 Board decision that partially granted entitlement to a rating in excess of 20 percent for left shoulder recurrent dislocation, post operative, with arthritis, is vacated.  The remainder of the December 2011 Board decision remains undisturbed.



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals


